Case 1:20-cy-00506-SM_ Document 1-1 Filed 04/27/20 Page 1 of 4
HE ONTTED STATES DESTArct CouRT

FOR THE DSsstAICtT oF NeW HAMIEIERE =o ns

Chad E. hustin 2020 APR 27 AM IO: SS
ve toner | |
VS. vill
UNZTED STATES of NNeRzeA
an
The Bureau of Parsons (ase No. CB .98-)3/-0)-/
Respondents ,

‘TETCIDONERS MEMORANDUM OF LAW 2 SUup@BT of £3 Uscs*2aH|

Now Comes . the Festi Fronet’ Chad €. Austi QO, herein Prose

ond hereloy Yeepect uy invokes This Honotoble Cour }
ae prtsuam to Title 23 usc S 2a, and
Yequest “Wis Court Grant yelie ‘ rf
eh te, on oust TelieF Tequested. And iin Suppo
Ihis peti toner WAS Sortencech b Federal Todgr
Steven FT. MeAuurfe of 1/2/1999. The. Fudge used USCS
S584, 3553 and USSE 5G6/.3©) Applaction Notes 3
GWY4 , VESES1BlI.3, Onder phat years, Guide Lines
(Re-Beoker — Mandtor Sentencing Gi delines.) The
sentencing Iranscripts veackk Cleat. The Jud t and
Comment nuonk 1S dear. The Docket Eamerys are Clear,

Judea, Nichvuife Started Pehtioners Fedeto
Concorreat Sentences on 1/12 11999 and the recor
Cyows Wy Clear as Day ney Where.
Case 1:20-cv-00506-SM Document 1-1 Filed 04/27/20 Page 2 of 4

The ederak Gerremce (GG Tegal amd thor ract-
Com nor le OneY looked. Applaction note 4 oF S61.2©)
iS Whe problem.

Tts the Bora oF Risons prthiem because
Tho awe loroke\ Nie \ow) andy iNso Bong Hoot
hove Cometierd a Crime themauts. One that Con
Not be Govereck UD.

Ritoners Federal Sererce yeadS Clear
ond eNen iP rte not Legal, If Sfarted on Whz]i99g.

( EepeerrveE TUES DATE Thats What fet McAulifte
Sas and dose on fiz iq9g. Effectve His date.

mehns Just What ++ Says, nothing else .
The Bor has Starfedk this petttivners
\ de Federal Semtence ‘Ven Years GFter v4 Started.
Thay Start the hole JAZ Mont Sesterce on
males ~ 200%. Thot dote iS not In peritroners
Sentai naa 4eanSexiprs , Jyec or VYocket ENTTYS. None
OF petit onets Court prysar Wor has thet dote on
+. The BOF. has broken the la? truly, ard tha
Wink the ae RUE Serrtencing otha xy . Thay
are \NRONG and They Know it,
This petekioner has NEVER lossedkk Cuny
cod. Comdueck ime, Not eves) (Wizliqg to Hote -
Q22 months is (% fe. yeors Star hing on i i Higgg.
Fetitionars Cederal Somence was okr tr DOG,

(2 oF 6)
Case 1:20-cv-00506-SM Document 1-1 Filed 04/27/20 Page 3 of 4

Te

lis Case fs Clear cut and No Case Lay)
1S Qeedgecr VO Prone Youn Facts. This Peri iONNyT
\o \aeing, egos Confined Froud ANd ASKS the
Court For TNMEPTATEM RELEASE becouse (+
Le Wwarvteck. The Sxx Pexchivas enclosecs prove
it \belnoncd any doubt at all.
had Cask Whe Cour} exnr Win The Croceg

O iS ANeing how dx
(ron, Computation Ye B.o¥, 1S GN&
‘hea ot Mae Expiration Foil surmDare IXol- A077 $
Di rie Matty EN 58.3 percentage oF Fu\\
Lime Served. hod Why is there no "CO" on Court

ONE Yre_ splir Senko Ace eg “Thoks Hyco rook oF G. THe

Crimina-e Chasat-

T pray this covrk Grants this RIM petro
So that F Can move Fouterds iy Vite Worn She plans
TeVYe \oe kv Maken for Ye-entey For ety eae now).

Freepecthilly Sdomitea.

Vel fbn

(ool Austin 402205077
Felt Behn

PO. Box C000
Eerlin NH 03570

(2 oF 3)
Case 1:20-cv-00506-SM Document 1-1 Filed 04/27/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, CHad Austin, hereby certify that a true and correct copy of the foregoing

Petition for Writ Habeas Corpus and Memorandum of Law has been place in this U.S.

Mail for delivered on this u day of “ZO , 20%0 to all interest

- Respectfully Submitt

L su
Chad E. Austin
#02205-049
FCI Bertin
FO. “Bex Yeo
Bera, Nit 03870

         
